Exhibit 10.7

AMENDMENT NO. 1 TO INVESTMENT AGREEMENT

This AMENDMENT NO. 1, effective as of August 18, 2009 (this “Amendment”), amends
and modifies that certain Investment Agreement, dated as of August 20, 2008 (the
“Investment Agreement”), among X-Rite, Incorporated (the “Company”), Sagard
Capital Partners, L.P. (“Sagard”) and Tinicum Capital Partners II, L.P., Tinicum
Capital Partners II Parallel Fund, L.P. and Tinicum Capital Partners II
Executive Fund L.L.C. (collectively, “Tinicum”) (Sagard and Tinicum each an
“Investor” and collectively, the “Investors”). All capitalized terms used in
this Amendment and not otherwise defined herein, shall have the meaning given
them in the Investment Agreement.

WHEREAS, pursuant to the Exchange Agreement, dated as of August 18, 2009 (the
“Exchange Agreement”), among the Company, OEPX, LLC and the Investors, the
Company will issue, subject to the terms and conditions set forth therein,
shares of preferred stock, par value $0.10 per share of the Company (“Preferred
Stock”) and warrants (“Warrants”) to acquire 7,500,000 shares of common stock,
par value $0.10 per share, of the Company (“Common Stock”), in exchange for the
consideration set forth in the Exchange Agreement;

WHEREAS, pursuant to the Certificate of Designation, Preferences and Rights of
Series A Preferred Stock of the Company (the “Certificate of Designation”),
filed with the Michigan Department of Energy, Labor and Economic Growth on
August 18, 2009, the Company shall, in certain circumstances, deliver a portion
of the liquidation preference relating to the Preferred Stock in shares of
Common Stock;

WHEREAS, Sagard is the Beneficial Owner of approximately 15.3% of the
outstanding shares of Common Stock and Tinicum is the Beneficial Owner of
approximately 13.3% of the outstanding shares of Common Stock;

WHEREAS, the Investment Agreement provides that, among other things and subject
to certain conditions, for so long as any Investor holds greater than 10% of the
issued and outstanding Voting Shares, such Investor shall not acquire beneficial
ownership of additional Equity Securities;

WHEREAS, on August 17, 2009, the Board of Directors of the Company adopted a
resolution approving the execution of this Amendment and, pursuant to
Section 6.3 of the Investment Agreement, hereby amends the Investment Agreement
as set forth herein; and

WHEREAS, all acts and things necessary to make this Amendment a valid agreement,
enforceable according to its terms have been done and performed, and the
execution and delivery of this Amendment by the Company and Investor have been
in all respects duly authorized by the Company and the Investor.

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

Section 1. Amendment of Section 4.1. (a) Section 4.1(a)(i) of the Investment
Agreement is hereby amended by adding the phrase “, other than pursuant to the
exercise of such Investor’s rights under Section 4.5” at the end thereof.

(b) Section 4.1 of the Investment Agreement is hereby amended by adding the
following at the end thereof as a new Section 4.1(e):

“Notwithstanding anything in this Agreement to the contrary, the provisions of
Section 4.1 shall not prohibit either of the Investors or their respective
Affiliates from:

(i) entering into the Exchange Agreement, dated August 18, 2009 (the “Exchange
Agreement”), among the Company, OEPX, LLC and the Investors and consummating the
transactions contemplated thereby, or acquiring shares of Preferred Stock (as
defined in the Exchange Agreement) having such rights, privileges, preferences
and other terms as set forth in the Certificate of Designation, Preferences and
Rights of Series A Preferred Stock of the Company (the “Certificate of
Designation”), filed with the Secretary of State of the State of Michigan on
August 18, 2009;



--------------------------------------------------------------------------------

(ii) acquiring shares of Common Stock from the Company pursuant to, and in
accordance with, the terms of the Certificate of Designation upon redemption of
the Preferred Stock (the “Redemption Shares”);

(iii) following a redemption of the Preferred Stock in which the Company elects
to pay the Participation Amount (as defined in the Certificate of Designation),
if any, in cash, acquiring up to 1,451,345.19708 shares of Common Stock in the
case of Sagard and up to 1,480,126.92229 shares of Common Stock in the case of
Tinicum (collectively, in each case, as such number may be adjusted in
accordance with terms of the Certificate of Designation, the “Redemption
Purchase Shares”) with the proceeds of such redemption during the five (5) year
period following receipt thereof; provided, that in the case of this clause
(iii), to the extent that such acquisition of shares causes either Investor,
immediately following such acquisition, to beneficially own more than 40.0% of
the issued and outstanding shares of Common Stock (the “Voting Cap”), from the
date of consummation of such acquisition until such time that such Investor no
longer beneficially owns Common Stock in excess of the Voting Cap, such Investor
hereby agrees that with respect to each matter for which a vote of the Company’s
shareholders is properly taken (a “Shareholders’ Vote”), such Investor shall
vote such shares of Common Stock beneficially owned by it which are, at the time
of any such vote, in excess of the Voting Cap in proportion with the votes cast
by all holders of Common Stock (including, for the avoidance of doubt, votes
cast by such Investor with respect to its shares of Common Stock below the
Voting Cap) for each Shareholders’ Vote;

(iv) entering into, or complying with, the agreement to vote certain shares of
Common Stock as described in clause (iii) above;

(v) in the case of Sagard, entering into the Warrant, dated August 18, 2009,
between the Company and Sagard and consummating the transactions contemplated
thereby (including, for the avoidance of doubt, acquiring shares of Common Stock
upon exercise of such Warrant);

(vi) in the case of Tinicum Capital Partners II, L.P., entering into the
Warrant, dated August 18, 2009, between the Company and Tinicum Capital Partners
II, L.P. and consummating the transactions contemplated thereby (including, for
the avoidance of doubt, acquiring shares of Common Stock upon exercise of such
Warrant);

(vii) in the case of Tinicum Capital Partners II Parallel Fund, L.P., entering
into the Warrant, dated August 18, 2009, between the Company and Tinicum Capital
Partners II Parallel Fund, L.P. and consummating the transactions contemplated
thereby (including, for the avoidance of doubt, acquiring shares of Common Stock
upon exercise of such Warrant); and

 

2



--------------------------------------------------------------------------------

(viii) in the case of Tinicum Capital Partners II Executive Fund L.L.C.,
entering into the Warrant, dated August 18, 2009, between the Company and
Tinicum Capital Partners II Executive Fund L.L.C. and consummating the
transactions contemplated thereby (including, for the avoidance of doubt,
acquiring shares of Common Stock upon exercise of such Warrant) (the
transactions contemplated in clauses (i) through (viii) above collectively, the
“Permitted Transactions”).”

Section 3. Waiver of Section 4.1(a)(v). For the avoidance of doubt, the Company
hereby confirms that as of the date of this Amendment, there has been no
violation of Section 4.1(a)(v) of the Investment Agreement as a result of this
Amendment or the transactions contemplated by the Exchange Agreement.

Section 4. Amendment of Section 4.3. Section 4.3 of the Investment Agreement is
hereby amended by adding the following at the end thereof as a new
Section 4.3(g):

“For the avoidance of doubt, Section 9(b) of the Certificate of Designation
permits each Investor to designate up to one person each to the Board of
Directors in certain circumstances and Section 9(c) of the Certificate of
Designation provides for the creation and maintenance of an Administrative
Committee of the Board of Directors, each of which, is in addition to the rights
in this Section 4.3, and shall in no way be construed to diminish, or be
duplicative of, the rights herein.”

Section 5. Amendment of Section 4.5. Section 4.5 of the Investment Agreement is
hereby amended as set forth below.

(a) In the first sentence therein, replacing the word “or” with “,” at the end
of clause (i).

(b) In the first sentence therein, adding the following new clause
(iii) immediately after the existing clause (ii):

“or (iii) to the Equity Investor pursuant to any transactions set forth in
clause (i), (ii) or (v) of the definition of Permitted Transactions ( as defined
in the Equity Investment Agreement, as amended on August 18, 2009),”

(c) At the end of the first sentence therein, replacing the phrase “acquired by
the Investors at Closing Date” with the phrase “beneficially owned by such
Investor”.

(d) In clause (y) of the second sentence therein, replacing the phrase “the
number of shares of Common Stock held by such Investor” with the phrase “the
number of shares of Common Stock beneficially owned by such Investor”.

(e) The following sentence is added to the end of the section:

“For purposes of this Section 4.5, the number of shares of Common Stock
beneficially owned by any Investor shall also include (i) any Redemption Shares
issuable or issued to

 

3



--------------------------------------------------------------------------------

such Investor pursuant to the Certificate of Designation and (ii) any Redemption
Purchase Shares acquired by such Investor. For the avoidance of doubt, for
purposes of this Section 4.5, the phrase “beneficially owned” shall have the
meaning set forth in Section 4.1(c), provided, that the term “Affiliate”, in
each instance where such term is used in the definition of “beneficial
ownership” in Section 4.1(c), shall not include any entities who are exempted
from the “standstill” restrictions in Section 4.1(a) pursuant solely to the
exception in Section 4.1(b).”

Section 6. Effect of Amendment. Except as amended by this Amendment, the
Investment Agreement shall continue in full force and effect.

Section 7. Miscellaneous. Sections 6.3 through 6.17 of the Investment Agreement
are incorporated herein by reference, mutatis mutandis.

[Remainder of page left intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be executed by as of the date first written above by their respective officers
thereunto duly authorized.

 

X-RITE, INCORPORATED By:  

/s/ Thomas J. Vacchiano Jr.

Name:   Thomas J. Vacchiano Jr. Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SAGARD CAPITAL PARTNERS, L.P. By:   Sagard Capital Partners GP, Inc.,   its
general partner By:  

/s/ Daniel Friedberg

Name:   Daniel Friedberg Title:   Chief Executive Officer



--------------------------------------------------------------------------------

TINICUM CAPITAL PARTNERS II, L.P. By:  

/s/ Robert J. Kelly

Name:   Robert J. Kelly Title:   Member

TINICUM CAPITAL PARTNERS II PARALLEL FUND, L.P.

By:  

/s/ Robert J. Kelly

Name:   Robert J. Kelly Title:   Member

TINICUM CAPITAL PARTNERS II EXECUTIVE FUND, L.L.C.

By:  

/s/ Robert J. Kelly

Name:   Robert J. Kelly Title:   Member